Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/21 has been entered.
Status of Claims
Applicant’s reply filed on 11/5/21 is acknowledged.  Claims 16-20 were added.  Claims 1-20 are pending and are under examination. 
Response to Reply
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are either modified or withdrawn.  In addition, new rejections follow. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are indicated in the recitation of e.g., [0016] of the published application: “the transition between the microfluidic channel 12 and the capillary chamber 14 and surface tension of the fluid may cause occurrence of a meniscus in fluid at the connection between the microfluidic channel 12 and the capillary chamber 14.  Hence, the fluid may be restricted from flowing through the capillary chamber 14.”  While it appears the difference between the first dimension of the microfluidic channel and the second dimension of the capillary chamber breaks capillary action and causes a restriction of fluid flow, as recited in e.g., [0037], the recitation in e.g., [0016] appears to provide the essential description to adequately describe what causes a restriction of fluid flow. 
 Claims 1, 3, 7-9, 11 and 14 are rejected because “at a connection”; “the microfluidic channel having a first dimension at a connection”; and “the capillary chamber having a second dimension at the connection” is unclear.  The claim language appears to claim that the connection is a separate region between the microfluidic channel and the capillary chamber, which has a first and a second dimension. 
Claim 2 is rejected because “the first dimension and second dimension each comprise a width, a length, or a height of the microfluidic channel and the capillary 
The prior rejection of claim 3 is modified and maintained because “the first dimension and the second dimension at the connection” is unclear.  Is the claim language referring to the recitation in e.g., [0037], “change in dimension from the microfluidic channel 202 to the capillary chamber 204 breaks capillary action caused by the microfluidic channel 202 on the fluid. In turn, the fluid forms the meniscus 210.”?  The Office suggests including claim language from the recitation in e.g., [0037] to adequately describe what breaks the capillary force.  
The prior rejection of claim 7 is modified rejected because “wherein the difference between the second dimension of the capillary chamber and the first dimension of the microfluidic channel at the connection” is unclear for the same reasons as explained in the rejection of claim 3.  
The prior rejection of claim 8 is modified because “the second microfluidic channel having a third dimension at a connection” is unclear. The claim language appears to claim that the connection is a separate region between the second microfluidic channel and the second capillary chamber, which has a third dimension.   
The prior rejection of claim 9 is modified because “at a connection” and “at the connection” is unclear.  The claim appears to claim that the connection has a first and a second dimension. 

Claim 11 is rejected because “at a connection” and “at the connection” is unclear.  The claim appears to claim that the connection has a first and a second dimension.  Also, the “third dimension at a connection” is unclear for the same reason as above.  
The prior rejection of claim 13 is maintained because it is unclear how this claim structurally further defines the claimed device.  This claim appears to recite the intended use and/or function of a fluid, which is not a structural feature. 
Claim 14 is rejected because “at a connection” and “at the connection therebetween” make the claim unclear.  The claim appears to claim that the connection has a first and a second dimension.  
Claim 14 is rejected because the restricting step is missing essential claim elements.  As explained in the rejection of claim 1 above, claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are indicated in the recitation of e.g., [0016] of the published application: “the transition between the microfluidic channel 12 and the capillary chamber 14 and surface tension of the fluid may cause occurrence of a meniscus in fluid at the connection between the microfluidic channel 12 and the capillary chamber 14.  Hence, the fluid may be restricted from flowing through the capillary chamber 14.”  While it appears the difference between the first dimension 
Claim Interpretation
It should be noted that claims 1-13 and 18-20 appear to refer to the functions and/or intended use of the channel(s), chamber(s), restriction section, and actuator(s).  While all words in each claim are considered in judging the patentability of the claim language, including functional and intended use claim limitations, not all limitations provide a patentable distinction.  See MPEP 2114 and 2173.05(g), 
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are withdrawn, and new rejections follow. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kornilovich et al. (“Kornilovich,” US Pub. No. 2013/0061962, newly cited) in view of Alley et al. (“Alley,” US Pub. No. 2010/0159590, newly cited) and Mcbride et al. (“Mcbride,” US 6444106, previously cited and cited in IDS). 
As to claims 1, 11, and 14, Kornilovich discloses a microfluidic device in figs. 1-14 and 18, comprising: 
a microfluidic channel (e.g., “pump channel” in [0031] and [0036] et seq. of Kornilovich) dimensioned to cause passive flow of fluid by passive action, the microfluidic channel having a first dimension at a connection between the microfluidic channel and a passive chamber (e.g., “network channel” in [0031] or “fluid reservoir” in [0036] et seq. of Kornilovich); 

a fluidic actuator (e.g., actuator in [0021] et seq. of Kornilovich) disposed in the microfluidic channel proximate to an inlet of the passive chamber (see e.g., fig. 2 and fig. 4 of Kornilovich), the inlet of the passive chamber being proximate to the connection between the microfluidic channel and the passive chamber (see e.g., fig. 2 and fig. 4 of Kornilovich), the fluidic actuator to actuate to displace fluid in the microfluidic channel proximate to the inlet and thereby initiate flow of fluid through the passive chamber by overcoming the restriction of the flow of fluid (see e.g., [0020]); and
a restriction section (e.g., see fluidic network with “X – no flow” in fig. 6) fluidly connected to the microfluidic channel and the passive chamber, the restriction section having a third dimension at a connection between the passive chamber and the restriction section (e.g., [0032] discloses with fluid to flow from one end to the other end, the dashed lines shown at the ends of the network channels 204 (1 and 2) are intended to indicate that in some embodiments the network channels 204 may extend farther as part of a larger network 103 that has additional dimensions (i.e., two and three dimensions) where the network channels 204 intersect with other network channels as part of such a larger network 103; or [0036] et seq. of Kornilovich discloses that one reservoir 400 can be connected to a network 103 by more than one pump channel 206, or to one or more network channels 204 with or without any inertial pumps), the third 
With regard to the capillary action and capillary function associated with the chamber in claims 1, 11, and 14, while Kornilovich discloses in e.g., [0032], the fluid actuators 202 in the pumps 200 of networks A and C are passive, or not activated, as indicated by the Legend provided in FIG. 2, Kornilovich does not specifically disclose the channel(s) cause fluid flow by capillary action, and the capillary function associated with the chamber.  However, Alley discloses in e.g., [0036], an active microfluidic system may be contrasted to a system using passive microfluidic flow, wherein fluid circulation is impelled by naturally occurring mechanisms such as gravity, capillary action, surface tension or the like to drive the flow.  In light of Alley, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kornilovich’s channels and chambers to function specifically by capillary action because Kornilovich already recognizes the benefit of having passive fluid actuators, and thus, it would be easy to modify Kornilovich’s device to function by capillary action. 
With regard to the claim language in claims 1, 11 and 14, “wherein the difference between the second dimension of the capillary chamber and the first dimension of the microfluidic channel at the connection between the microfluidic channel and the capillary chamber is to break the capillary action and to cause a restriction of the flow of fluid through the capillary chamber,” and “by formation of a meniscus at the restriction 
As to claims 2 and 19, see e.g., [0021] et seq. of Kornilovich.  Also, see width, length, or height of channels and chambers in fig. 2 of Kornilovich. 

As to claim 4, see e.g., fluidic network with “X – no flow” in fig. 6 of Kornilovich because these networks may be connected to the networks of fig. 2 or fig. 4 of Kornilovich. 
As to claim 7, see inlet and outlet of passive chamber in e.g., figs. 2-9 of Kornilovich; channel is fluidly connected to the inlet of passive chamber in figs. 2-9 of Kornilovch; as for the additional channels, see additional networks in e.g., [0031]; as for the restriction functions, see Mcbride above. 
As to claims 8 and 9, see additional networks in e.g., [0031], which discloses a plurality of microfluidic channels, channels, and fluidic actuators.  As for the capillary functions, see Alley above.  As for the restriction functions, see Mcbride above.
As to claim 10, see e.g., fig. 4 of Kornilovich, which discloses a fluid reservoir and Channel 1.  As for the capillary functions, see Alley above.
As to claim 15, see Mcbride above. 
As to claims 16 and 17, see e.g., [0021] et seq. of Kornilovich. 
As to claims 18 and 20, see e.g., [0022] et seq. of Kornilovich.
Claims 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kornilovich in view of Alley and Mcbride, as applied to claim 1 above, and further in view of Murphy et al. (“Murphy,” US Pub. No. 2015/0053268, previously cited).
See Kornilovich, Alley and Mcbride above.
	As to claims 6 and 12, Kornilovich does not specifically disclose a nozzle layer.  Murphy discloses a nozzle layer 12 in fig. 1 and [0017] et seq.  It would have been 
	As to claim 13, Kornilovich discloses the microfluidic channel and passve chamber in claim 1 above.  As to the configured to claim language, it is considered intended use and/or functional claim language, which does not provide a patentable distinction to a device claim. 
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because of the new grounds of rejections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



1/1/22